DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 06/20/2020.
Claims 9-28 are pending.  Claims 1-8 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding independent claims 9 and 19, they are including claimed negative limitation “wherein a volume of the enabled microphone monitor signal is not controlled by the game/chat balance.”; regarding dependent claims 15 and 25, they are including negative limitation “wherein when the headphone system is not operably coupled to a source of the chat signal, the voice signal is not operably coupled to the volume control device.”;  regarding dependent claims 16 and 26, they are including negative limitation “wherein when the headphone system is not operably coupled to a source of the chat signal, the voice signal is not operably coupled to the speaker.”; regarding dependent claims 17 and 27, they are including negative limitation “wherein when the headphone system is not operably coupled to a source of the chat signal, the microphone monitor signal is not operably coupled to the speaker.”.  These claims listed above are including negative limitations rendering the claims unclear and indefinite.  These negative limitations fail to recite the metes and bound of the claimed subject matter for claims 9, 15-17 and 19, 25-27, and therefore rendering claims indefinite.  
Dependent claims 10-14, 18; and 20-24, 28 are rejected based on their dependency on the independent claims 9 and 19.
Since the metes and bounds of claims 9-28 cannot be determined due to the indefiniteness of the limitations as presented in the 112th rejection above, prior art rejections cannot be determined at this time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kulavik et al and Soelberg et al are cited as relevant art to the instant application.
. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 07/29/2021